Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 -18, 20, and newly added claim 21 are currently pending and have been examined.
Claim 19 has been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to novelty/nonobviousness of claims 1, 2,  have been considered and are persuasive. Therefore, rejection of the claims under 35 U.S.C. 103 have been withdrawn.
Applicant's arguments with respect to Examiner’s objections under 35 USC 101 filed on 9/27 have been fully considered but they are not persuasive for the reasons set out below. 
Applicant argues that Applicant's claims do not recite an abstract idea, are not directed to an abstract idea, and amount to significantly more than the abstract idea. Examiner disagrees for the reasons stated in Office Action dated 12/07/2020 and set out below for further clarification. 

“Claim 1 recites obtain order data identifying an order for delivery, transmit a first request to deliver the order for a first price, determine that a response to the first request has not been received, obtain at least one risk value corresponding to a delivery request acceptance risk factor; determine a second price based on the first price and the at least one risk value, and transmit a second request to deliver the order for the second price.

The claim recite [sic] certain methods of organizing human activity as these elements are directed to business methods involving fundamental economic principles or practices, including mitigating risk, business relations, sales activities, and managing interactions between people.”  

In the above paragraph, Examiner identified the relevant recitations of abstract ideas and omitted the driver devices and computing device as Examiner identified and addressed these in the following paragraphs in the analysis of whether there are additional elements which integrate the abstract idea into a practical application. See below, an excerpt from the following paragraph on page 3 of the Office Action which notes the relevant sentence identifying the additional elements.

“This judicial exception is not integrated into a practical application because the additional elements, namely, the computing device, first associate device and second associate device merely apply it or otherwise contain or perform mere instructions to apply the exception.”




Applicant argues:

“… claim 1 recites the above quoted steps that require specific hardware components, including a computing device, and that cannot possibly be performed in the human mind. As an example, Applicant respectfully refers the Examiner to "Example 37, claim 2" on page 3 of the "Subject Matter Eligibility Examples: Abstract Ideas," issued by the Office on January 7, 2019. In the example, claim 2 was found to be eligible under Step 2B, Prong 1, because "the 'determining step' now requires action by a processor that cannot be practically applied in the mind[, and, more specifically], Amendment Attorney Docket No.: 5773US01 (R3014-08000)much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage …”
DM2\13834327.1 
“…claimed features of claim 1 require "actions" by the claimed computing device, including the above quoted steps, where such actions cannot be practically applied in the human mind…”

Although Applicant’s claim recite hardware including a general computing device as noted in Examiner’s analysis, the computing device does not pose a meaningful limitation on the abstract idea. In addition, while Applicant argues that the determining steps require action by a processor which may not be performed in the mind, Examiner disagrees. Determining whether a response to an offer was received, determining whether an acceptance risk is present, and determining price are not analogous to the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time of Example 37. Even if the steps are not mental processes, which could be performed in the human mind, when the claim is analyzed as a whole the steps are still a part of the overarching abstract commercial process.

“For example, when taken as a whole in view of Applicant's specification, these quoted elements recited by independent claim 1 (in unamended form) represent a specific technological improvement over prior art processes that automatically secure and assign ordered items to delivery personnel to improve with on-time deliveries …”

Based on Applicant’s own admission quoted above, the elements recited by independent claim 1 improve with “on-time deliveries”. As on-time deliveries are a part of the commercial interactions and business methods, Examiner finds that these are improvements to the abstract idea, rather than an improvement to technology itself.
Third, Applicant argues that Applicant’s claims provide an inventive concept. Examiner disagrees. Applicant assigns error to the fact that Examiner notes that for the same reasons that the claims do not integrate into a practical application, they also do not provide an inventive concept. Examiner disagrees that this analysis is improper. As stated in the Office Action at page 3, because, in this case, the additional elements (a computer, non-transitory computer readable medium with instructions thereon to be executed by a processor, and driver devices) are recited in the claims in such a way that they are merely tools to carry out abstract processes, or instructions to implement processes which are abstract, these additional elements do not form the basis of an inventive concept.
   Applicant argues that Examiner failed to “analyze or even consider the additional subject matter of the dependent claims.” Examiner disagrees. The Office Action, at pages 4 – 5 state:

 “The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination. When analyzed individually and in combination, the dependent claims are also held to be 

The additional recited limitations in the remaining dependent claims merely further narrow the abstract idea. Therefore, the remaining dependent claims also recite an abstract idea. The limitations in the remaining dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. The claims like the independent claims upon which they depend, amount to merely using a computer and mobile devices in their ordinary capacity as a tool to perform the abstract idea. As stated above, using a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.”

Additionally, Applicant argues: 
“ In this case, and for at least those reasons outlined above, Applicant's claims recite subject matter that distinguishes the prior art of record and, in particular, Pillai, Song, Clarke, Chen, and Reiss, taken alone or in combination. Thus, Applicant's claims involve an "inventive concept" under § 101 because the claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry. See id., 134 S.Ct. at 2359 (internal citations and quotations removed).”

Applicant also states that the Office Action acknowledges the claims as novel and nonobvious. Examiner disagrees as Examiner rejected claims as obvious over the prior art of record.  Furthermore, Examiner notes that none of the elements of the claims were characterized as well-understood, routine, and conventional.  See also MPEP 2106.05: “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter."” Emphasis in original.
For the reasons stated above and as necessitated by the amendment to the claims, Examiner maintains the rejection of the claims as ineligible under 35 USC §101. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because it recites an abstract idea without significantly more. Claim 1 recites: obtain order data identifying an order for delivery and a timeslot; transmit, to a first associate
These claim elements set forth certain methods of organizing human activity because they set forth or describe commercial interactions and activities. Furthermore, the limitations followed by determine constitute mental processes as the limitations may be performed in the human mind or using pen and paper. Obtaining order data, transmitting a request to a driver to deliver the order at a first price and transmitting a second request to deliver the order are all forms of marketing or sales activities and business relations relating to arranging transportation and optimizing pricing for delivery orders. 

The additional elements recited in the claim, namely the general computing device, first associate driver device and second associate driver devices (of a plurality of drivers) fail to integrate the abstract idea into a practical application. The computing device, recited at this high level of generality, is merely a tool to perform the abstract idea such that it amounts no more than mere instructions to apply the exception using generic computer components.  The driver devices of a plurality of drivers, likewise are simply tools in the commercial interaction as they are merely transmitting or receiving a request to deliver an order. The computing devices and driver devices fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and thus cannot integrate the abstract idea into a practical application. See MPEP 2106.05(f).

Examiner evaluated claims 13 and 17 with the full two-part analysis. Claims 13 and 17 recite an abstract idea for the same reasons recited above with regard to claim 1. Claims 13 and 17 recite the same additional elements as those recited in claim 1. The only further additional element recited in claim 17 is a non-transitory computer readable medium having instructions thereon and a processor to execute the instructions. As with the computing device of claim 1, this additional element fails to integrate claim 17 into an abstract idea because the additional element amounts to mere instructions to apply the abstract idea and therefore impose no meaningful limitations on the abstract idea. See MPEP 2106.05(f).   As with claim 1, these additional elements fail to integrate the abstract idea into a practical application for the same reasons provided above and likewise fail to provide an inventive concept such that the claim is significantly more than the abstract idea. For further detail, please see above analysis of claim 1, which also applies to claims 13 and 17. 
All dependent claims also received the full two-part analysis. They recite an abstract idea for the same reasons provided with respect to their respective independent claims. The above analysis is incorporated herein by reference. As these claims only further narrow the abstract idea and recite no further additional elements, they cannot impose a meaningful limitation on the 
Claim 21, which depends from claim 1, recites an abstract idea for the same reasons set forth with respect to claim 1. In addition to the additional elements analyzed with respect to claim 1, Claim 21 recites a further additional element: executing a machine learning algorithm.
The machine learning algorithm of claim 21, alone, and in combination with the other elements fail to integrate the abstract idea into a practical application. Recitation of machine learning algorithm, at a high level of generality amounts to mere instructions to apply the abstract idea using generic computer implementation. For example, obtaining specific data for the training model is not claimed; training of the machine learning model with the specific data is not claimed; Applicant does not claim use of the trained machine learning model, or retraining of the machine learning model to improve without human intervention, in such a way that is sufficiently technical and results in automation of the process such that there is a technical improvement recognizable in the claim. As presently claimed the machine learning algorithm fails to impose a meaningful limitation on the claim. For the same reasons that the claim fails to integrate the abstract idea into a practical application, the additional element fails to provide an inventive concept. Therefore, the claim fail to amount to significantly more than the abstract idea. 
In conclusion, Examiner maintains the rejection of the claims under 35 USC 101. 
Novel/Non-obvious Subject Matter 

With respect to claims 1, 2, 3, 4, 5, 7, 13, 14, 17, 18,  the following art is relevant:  US Patent Publication 2018/0068269 (Pillai) in view of US Patent Publication to 2019/0206008 ( Dutta), further in view of 2018/0101877 (Song) and US 2020/0160251 (Wynter). 
(para 72 and Fig 8 discloses example computer systems, databases and networking for implementing one or more aspects and or elements of the system and method for carrier load optimization) configured to:
-Obtain order data identifying an order for delivery ;( para 42 customer order module captures delivery order request);  
-Determine that a response to the first request has not been received; (Para 45 in the event that none of the initial tenders are accepted…; see also, para 56) 
Determine a second price (para 46 – system generates a dynamic, custom carrier delivery rate whenever a standard contract rate cannot be used) based on the first price (para 45 standard contract carrier rates) and the at least one risk value (Para 46 Solution derived rate is based on information from data file information which includes rate history and delivery trends);

Pillai also teaches that a first offer to deliver a load at a first rate is sent to a first set of devices (para 27 describes various carrier user devices of a device belonging to a candidate on a candidate carrier list-para 45) via EDI. para 45 initial offer known as a tender is sent (using the standard contract carrier rates); (See, para 45 carrier match module use candidate carrier list to make an initial offer known as a tender via electronic data interchange to each carrier using the standard contract carrier rates) and that a second request to deliver a load at a second rate is sent to a second set of devices ( para 57 Solution derived rate is transmitted, to a wider set of carriers including those not under contract for initial rates. See, Para 57)
Pillai does not teach explicitly; however Dutta clearly teaches:
-Transmit to a first associate device of a first driver of a plurality of drivers a first request to Paragraph 22 The system manager generates the expected time-to-arrival based on determining a probability that a potential driver will accept the ride request, the estimated time-to-arrival for the potential driver if the potential driver accepts the request, and an alternate estimated time-to-arrival associated with an alternate driver to whom the ride request may be re-assigned upon rejection by the potential driver. (Fig. 3B) [0076] The system manager 108 then sends the ride request (430) to the driver_A device 404. )
-Transmit to a second associate device, a second request See Fig 4C) 77 . As shown in FIG. 4C, the system manager 108 receives a ride rejection (442) from the driver_A device 404. After receiving the ride rejection (442), the system manager 108 sends the ride request (444) to the driver_B device 406)
 	 It would have been obvious to one of ordinary skill in the art to combine the teaching of Pillai with the teaching of Dutta as the system of Dutta “provides better ride request assignment optimization” (See Dutta paragraph 34).
The combination of Pillai and Dutta does not teach; however Song teaches: 
-determine at least one risk value corresponding to a delivery request acceptance risk factor for the first driver, ([0094] In step 1050, the server 110 (e.g., the acquisition module 310 of the server 110) may obtain a price adjustment condition based on the service request) ;  ( para 94-In some embodiments, the server 110 may determine a supply-demand relationship between the number of service requests within a surrounding region of the starting point of the service request and the number of the driver terminals 140, and may determine whether to apply a price adjustment strategy to the currently received service requests based on the supply-demand relationship.)

It would have been obvious to one of ordinary skill in the art to combine the teaching of Song to the combination of Pillai and Dutta. Song improves the system as taught by Pillai and Dutta as the System of Song, will  estimate a transport service fee before the transport service begins and … calculate and show the transport service fee during progress of the transport service,” which “may improve the user experiences of… the drivers … and may smooth the transport service. “ Paragraph 3, Song.

The combination of Pillai, Dutta, and Song does not explicitly teach determine at least one risk value corresponding to a delivery request acceptance risk factor for the first driver, wherein the at least one risk value comprises an acceptance rate of the first driver, wherein the acceptance rate is based on a number of requests, of a plurality of previously transmitted requests, that were accepted by the first driver. While Song teaches a delivery request acceptance risk factor which may be used as a price adjustment condition (See paragraph 94-The price adjustment condition may include … the order snatching probability of the driver terminal 140, the number of historical service requests and the number of completed historical service requests, the number of snatched orders of the driver terminal 140, or the like, or any combination thereof).
It does not explicitly teach; however Wynter teaches wherein the acceptance rate is based on a number of requests, of a plurality of previously transmitted requests, that were accepted by Paragraph 36  First, with data in both passenger and driver profiles, it is possible to build and predict the conditional-based acceptance probability for both drivers and passengers, where the passenger acceptance of an assignment is defined as that after booking, the passenger waits and boards the assigned taxi. On the other hand, the acceptance of a driver may be that the driver accepts the assigned passenger request and the taxi appears in the request location. Correspondingly, passenger historical acceptance probability may be defined as the ratio between the number of passenger-accepted assignments and the total number of bookings and the total number of job assignments, and the probability between the number of driver accepted assignments and the total number of assignments to the driver. With a sufficient data set, conditional-based passenger and driver historical acceptance rates could be obtained and predicted.)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wynter with the combination of Pillai, Dutta, and Song because doing so improves the system as taught by the combination, through the use of predictive analytics to enable … dispatch companies to increase their market share and better retain clients and drivers.
See Office Action Appendix/Interview Summary Record of 9/15/2021 with respect to Song teaching receiving order data identifying an order for delivery and a timeslot and order risk based on number of orders to be delivered during a timeslot.
With respect to order risk based on total number of polls to be offered during the time slot, Xu, US 20190392390 A1, [0058], is relevant, but does not explicitly teach the limitation. [0058]  Another input parameter may include fleet load factor, which corresponds to the ratio of number of orders outstanding to the number of couriers outstanding. In some embodiments, the 
 

Claim 2 – The combination of Pillai, Dutta, Song, and Wynter teaches the limitations of Claim 1. Dutta also teaches where the computing device is configured to receive a response) from the second associate device (para 77- the system manager 108 sends the ride request (444) to the driver_B device 406 and receives a ride acceptance (446) from the driver_B device 406 in return.) 
See rationale to combine Dutta and Pillai above with respect to claim 1. 

Claim 3 – The combination of Pillai, Dutta, Song, and Wynter teaches the limitations of claim 1. Pillai also teaches: The system of claim 1, (Pillai para 42 Customer order captures delivery order request that specifies minimally but not limited to …requested delivery due date …and optionally additional order details such as delivery deadline…). Pillai does not explicitly teach: and the at least one risk value is based on historical delivery acceptance rates  for the timeslot; however Song teaches these limitations (Para 91 in order to ensure the accuracy of the estimated transport service fee, the server may obtain an estimating equation of the same region and/or the same time period as the service request; para  114 In some embodiments, the order snatching probability estimating model for price adjustment of the driver terminal  may be obtained by the following steps: (1) obtaining the historical service request data of the driver terminal  within a preset period of time; (2) taking the obtained historical service request data as the training data and training the order snatching probability estimating model for price adjustment of the driver terminal  by the training data. The historical service data may include the historical order snatching probability of the driver terminal ;para 95 the server may predict the acceptance of the drivers based on the price adjustment conditions (e.g., the order snatching probability of the driver terminal, and transform the acceptance into an amount of the price adjustment and/or a rate of the price adjustment.; Fig. 11 collecting historical data in various time periods within a preset time range;;Fig 12 obtaining a acceptance, order snatching probability from driver terminal probability before price adjustment and an acceptance probability after price adjustment; Fig 13-driver availability for set time period;)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pillai and Song. Pillai teaches a system and method which obtains a delivery order with a particular deadline for delivery or due date for delivery and a method of choosing carriers and optimizing the delivery fee based on factors such as availability, historical carrier delivery performance. Song teaches determining likelihood of driver acceptance (order snatching probability) for a particular time period. Song modifies Pillai by further narrowing delivery trends to a particular time frame that is more relevant to the delivery request. As indicated in Song, this modification ensures accuracy of the delivery fee. (“In order to ensure the accuracy of the estimated transport service fee, the server may obtain an estimating equation of the same region and/or the same time period as the service request.” Para. 91) 

(Para 45 determination to use solution derived rate based on if event that no carriers listed or available); para 91 Machine learning continuously maintains and updates current understanding of carrier availability on an order by order basis.) and a second risk factor that is based on an amount of time remaining to assign the order ( Para 69 price increase is a function of time criticality for pickup and delivery), wherein the computing device (para 72, Fig. 8) is configured to determine the second price (Para 57- dynamically determined spot rate)  based on the first price (standard rate is minimum rate defined by the contracted carriers), the first risk value (para 57 in the event no contract carriers are listed or available), and the second risk value (para 69 price increases as a function of time criticality for pickup and delivery). 
Claim 5—The combination of Pillai, Dutta, Song, and Wynter teaches the limitation of claim 1. Pillai further teaches wherein the computing device is configured to determine the first associate device and the second associate device based on a ranked list. (See Fig. 9 grouping primary carriers 1-4 and other carriers A-E); para 84: The carrier matching engine can be implemented using Gale & Shapley's Match Making algorithm. It takes inputs from ranking system and finds optimal carriers by matching ranked carriers with load requirements (urgency, type of load, preferred rates. It thus calculates the most probably carriers that would take the load.) Para 44 Carrier match module uses carrier rank information to determine eligible or best set of carriers; Para 45 carrier match module uses candidate carrier list to make an initial offer; para 57 In a second processing stage bidding opened to a wider set of carriers including those not selected for initial preferred rates; para 91 strict software state control and management allow the solution for carrier load optimization to ensure timely and cost-effective load tendering and delivery across a set of preferred shippers as augmented by a supplemental set of authorized secondary shippers based on dynamic price determination for given lane, carrier, order deadlines or criticality.)  Examiner interprets candidate carrier list and preferred shippers to mean first associate devices which are higher ranked and offered an initial price and wider set of carriers and “supplemental set of authorized secondary shippers” to mean 2nd and 3rd sets of devices who are lower ranked and offered higher prices to transport loads. 

Claim 7 - The system of claim 1 is taught by the combination of Pillai, Dutta, Song, and Wynter. Pillai further teaches wherein the computing device is configured to: determine that a maximum amount of time has passed since the transmission of the first request  (para 56- In event  allowed time for processing passed) ; And determine that the response to the first request has not been received based on determining that the maximum amount of time has passed since the transmission of the first request (Fig. 3 ref 325; para 56 In the event a bid is not accepted, and not all bids responses have been received, the processing returns  to Collect Responses ; however in the event the all bids  have been received and none are accepted or the allowed time for the first processing stage has elapsed, then the processing is passed  to a second processing stage)
Claim 13 – See relevant discussion of claim 1. 
Claim 14 – See relevant discussion of claim 2. 
Claim 17 - See relevant discussion of claim 1. See, paragraph 78 re computer readable storage medium.
Claim 18 – See relevant discussion of claim 2 and relevant discussion of claim 9. 
Art relevant to claim 6 include: Pillai, Dutta, Song, Wynter and US Patent Publication US 20160335593 (Clarke)
Claim 6 the combination of Pillai Dutta, Song, Wynter teaches the limitations of claim 5.  Pillai also discloses where second associate (para 57 wider set of carriers; Fig. 9 “other carriers”, “secondary shippers”)is associated with second associate devices (Fig. 9, Shows “other carriers’ receiving communication through EDI to respective devices) of the ranked list (Fig. 9 shows list of primary and other carriers; See arrows representing communication from GACA, load matcher, and carrier dispatcher in Fig. 9 and para 57 (for each carrier tender submitted…individual carrier responses received) Pillai discloses that the system is computed to determine a spot rate once bidding is opened to these carriers (as opposed to use of a minimal standard carrier rate for preferred carriers) and that ranking is calculated based on various parameters including pricing (para 82), but does not explicitly teach wherein the computing device is configured to determine the second price based on the ranking of the second associate in the ranked list.
Clarke teaches wherein the computing device is configured to determine the second price based on the ranking of the second associate in the ranked list (modifying the initial test rating and the initiate [fee] rate, based on a determined service level of the carrier. Fig. 19,   para 76- “framework provides functions of recording delivery statistics utilized to rate a service level of the carrier; and updating the service level within a profile associated with the carrier, wherein the service level is utilized to rate the carrier relative to other carriers and for future selections or assignment of shipping contracts. Service level can be utilized by a shipper to select from among available carriers”; See also, Figs. 3, 4, 11, 13, and 19; para 22, para 78 -“assigning an initial test rating to the carrier, establishing an initial [fee] rate for the carrier for use during a test in period in response to the carrier successfully completing one or more shipments”; para 61 – “a higher ranked carrier may have a higher price for the shipment and the inverse may be true”, 
 It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of ranking carriers in Pillai with Clark’s teaching of determining a fee rate based on position in a ranked list to arrive at the claimed invention. Clark’s methodology improves the system in Pillai by assisting in “selecting the best carrier to assign the shipment to” (Clark, para 63) It also allows the user of the system to offer initial rates to carriers/drivers who are ranked at a lower level as compared to other drivers at a lower price as a trial period to test the carrier’s performance before elevating their ranking and increasing their price.  
Art relevant to Claim 8 includes the combination of Pillai, Dutta, Song, and Wynter, further in view of US Patent Publication 2002/0116318 (Thomas).
Claim 8 – The combination of Pillai, Dutta, Song, and Wynter teaches the limitations of claim 1. The combination does not explicitly teach; however, Thomas teaches wherein the second request identifies a timeslot to deliver the order. ( [0072] Service and rate inquiry requests (whether for a single seller or multiple sellers) received by the catalog transaction system 103 (via either the EDI system 105 or web platform system 106 depending upon how the buyer is accessing the exchange network 101) must have at least one origin/destination pair. Additionally, each inquiry includes all the information that the logic employed by the catalog transaction system 103 needs to identify the appropriate rate. Generally, this information can be conceptualized as being divided into three parts which include header information, shipping units information, and routing information. …The shipping units information identifies the type of product to be transported, the physical dimensions of the product (including length, width, and height), number of units and weight of each unit. The routing information provides detailed origin and destination locations as well as time windows for pickup and delivery.)
It would have been obvious to one of ordinary skill in the art to combine the teaching of a request which identifies a timeslot to deliver the order of Thomas to the requests of Pillai and Dutta as doing so improves the process of identifying the appropriate rate. See Thomas paragraph 72 as cited above which teaches that the timeslot is routing information that is necessary to identify the appropriate rate for transportation of the order. 
Art relevant to claims 9, 10, 12, 15,  include the combination of Pillai, Dutta, Song, Wynter, Xu, and US Patent Publication 2019/0318311 (Chen).
Claim 9 - the combination of Pillai, Dutta, Song, Wynter  teaches the limitations of claim 1. Pillai also teaches that price may be determined based on characteristics of particular lanes and carriers, (para 91) but does not explicitly teach: wherein the computing device is configured to determine the at least one risk value based on a corresponding risk factor level and a corresponding risk factor price; however Chen teaches wherein the computing device is configured to determine the at least one risk value based on a corresponding risk factor level and a corresponding risk factor price (para 48; estimated trip cost may be summation of costs relating to possible factors such as traffic delays, driver delays, vehicular failure; para 78 The toll road event has a corresponding cost of $11.50 and a 90% probability of occurring during a route; para 78 a July 4 traffic delay event has a probability of occurrence of 70% but a cost of an additional 30% of diesel fuel expenditures; para 46-48) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teachings of Pillai and Chen. Pillai teaches taking various factors into consideration in carrier selection and pricing on carrier by carrier and lane by lane basis. Chen 
Claim 10- the combination of Pillai, Dutta, Song, Wynter teaches the limitations of claim 1. Pillai, as above, also teaches determining the second price based on the first price and at least one risk value. Pillai does not teach a computing device is configured to: weigh each of the at least one risk values; and determine the second price based on the first price and the weighed at least one risk values. Chen teaches wherein the computing device is configured to: weigh each of the at least one risk values (para 48 determining an estimated cost comprises calculating potential occurrence and probability of the occurrence occurring) and determine the second price based on the first price (para 41-42 determining expected trip cost comprises calculating summation of all costs specified by the received first trip data) ) and the weighted at least one risk value (para 43 second trip data may be conditional data relating to probabilities of occurrences known to result in costs such as weather delay, driver delay, traffic delay)). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teachings of Pillai and Chen to arrive at the claimed invention as Chen improves the carrier and fee determination process of Pillai by ascertaining more realistic restraints on carriers, and using those realistic restraints to determine price, thereby leading to a more accurate and efficient system. Chen’s improvement results in a system that takes into consideration realistic restraints, thereby “improves upon the accuracy and efficiency of delivery estimation”, and enables one to “generate appropriate pricing plans” Chen, para 8).

Chen; however, teaches wherein the at least one risk value comprises a first risk value that is based on a weather risk factor (para 43) and a second risk value that is based on a special event risk factor (Fig. 6 July 4 traffic probability and cost shown in logistic data). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teachings of Pillai and Chen. Chen improves the system of Pillai by taking weather and special events and the like into consideration for fee determination for delivery. Doing so facilitates the setting of strategic and tactical pricing for a more accurate and efficient system and process. Chen’s improvement results in a system that takes into consideration realistic restraints, thereby “improves upon the accuracy and efficiency of delivery estimation”, and enables one to “generate appropriate pricing plans” Chen, para 8).
Claim 15 – See relevant discussion of claim 9.
Art relevant to claims 11, 16, and 20 are  Pillai , Dutta, Song, and Wynter, in view of US Patent No. 10,133,995 (Reiss). 
Claim 11 -the combination of Pillai, Dutta, Song, Wynter teaches the limitations of claim 1. Xu is the most relevant art pertaining to the newly added limitation of an order risk based on number of polls to be offered during the timeslot. Pillai also teaches the system of claim 1, wherein the computing device is configured to: determine a third price that is greater than the first price Fig. 6; Para 69 the operative pricing segment of the pricing curve determines how the price increases as a function of time criticality for pickup and delivery.)  Referring to Fig. 6, examiner interprets prices at the maximum price to be the third price, standard rate to be the first (minimum) price, and second price to be prices within the dynamic spot rate range.
-Transmit, to a plurality of associate devices (wider set of carriers) including those not under contract for initial rates), a third request to deliver the order for the third price at the third price (Pillai para 57 - In the event a bid [in response to the 1st spot rate (2nd overall rate)] is not acceptable, the processing returns  to Set Spot Rate for a new round of tenders;[the new round of tenders indicates a 3rd round] New tenders are submitted with dynamically calculated price offers.); and
-Assign the order for delivery to a first responding associate device (Pillai para 86 load matcher identifies best carrier based on winning criteria such as first response; Pillai para 59- 60 Event 411b marks acceptance of a given tender and associated rate by one of the carriers. Event 416 indicates a carrier has assumed responsibility for the order, moving said order to the Picked IP state. Once picked the order is either completed and marked delivered or fails and marked non delivered. Para 27 an accept response from the recipient carrier creates the relationship automatically between carrier and load).
Pillai teaches that the carrier pool is expanded beyond standard contract carriers, but does not explicitly teach whether the 2nd and 3rd requests are also resent to the standard contract carriers.  Dutta teaches a plurality of associate devices includes the first and second associate devices, but teaches that the second associate device receives the request after the first driver rejects it, therefore it does not teach that the first driver is sent a second or third request. Reiss; however, teaches transmitting to a plurality of associate devices including the first and second associate devices an ( Column 15 line 60 - Column 16, line 6, (the service may offer the delivery job to one or more couriers, such as in a round robin fashion. If the first courier does not accept the offer within a specified time, the service may offer the job to a next courier…The service may continue to offer the job to other couriers…in a round robin manner until one of the couriers accepts the job. If no couriers accept the job for the offered price, the service may increase the amount of pay offered and may again send the job offer to the couriers. Alternatively, the service may send the job offer to all available couriers and may award the job to the courier that responds first.)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teachings of Pillai and Reiss as the combination of these prior art elements according to known methods, yield predictable results. In combination Reiss and Pillai disclose each element of claim 11. Pillai is directed towards a method of optimizing carrier loads across a transportation network in which subsequent offers are submitted to new carriers once initial offers sent to a first set of carriers expire or are otherwise rejected. Reiss is directed towards an improved courier network system which submits initial offers and then subsequent offers to all available couriers. One of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination of Pillai and Reiss were predictable because by increasing the pool of potential offerees who may receive the second and third rounds of tender, Reiss provides the opportunity for carriers initially offered the delivery job to later accept the job for at an increased rate in the case that circumstances have changed which would now necessitate or prompt their acceptance of the offer. By including all available carriers in the subsequent offers, the system places the burden 
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the offer system including all carriers of Reiss for the offer system of a subset of carriers of Pillai.   Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 16 - See relevant discussion of claim 11. 
Claim 20 -See relevant discussion of claim 11. See, paragraph 78 re computer readable storage medium.
Claim 21 recites: determine the delivery request acceptance risk factor based on: executing a machine learning algorithm that operates on historical scheduling data stored within a database to determine a plurality of risk factors; and applying a corresponding weight to each of the plurality of risk factors.
Art relevant to claim 21 include the art discussed with respect to claim 1 further in view of Shah, US 10552773 B1. See, Col 35 lines 35 -47  - Based on the above metrics, the transportation matching system 102 trains a personalized provider behavioral model that learns to predict the probability that a provider will respond to a request …
feed current information into the model and receive a predicted probability that the provider will accept a request … For example, the transportation matching system 102 inputs a provider's current location, ETA to a target area, date and time information, current idle time of the provider, and other metrics known about the driver to the personalized behavioral model trained specifically for the provider. Then, the personalized provider behavioral model generates a probability … 
See also Col 38 lines 12- 23  the term “forecasted requests” includes a real-time determination based on historical data as well as current market conditions (e.g., the number of requestors coming online and/or the location of available providers) of anticipated transportation requests for the one or more areas.

See, Col 10 lines 50- 55  To illustrate, the transportation matching system 102 can use provider information 910 to train the personalized provider behavioral models 108. In one or more embodiments, the provider information 910 for a provider includes personal information, transportation information, historical transportation data, provider preferences, and provider ratings. Indeed, the transportation matching system 102 can input provider-specific metrics into a provider's personalized behavioral model to teach the model to predict future behaviors of the provider (e.g., the likelihood that the provider will relocate to a target area in a given situation). In some embodiments, the personalized provider behavioral model uses a ground truth and/or guess-and-check approach to tune each metric (e.g., add to, remove, and/or adjust weights) to improve the accuracy of a provider's personalized behavioral model. See also, Col 36 lines 26-43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.Y./
 Examiner, Art Unit 3628                                                                                                                                                                                             


/EMMETT K. WALSH/Primary Examiner, Art Unit 3628